Citation Nr: 0940754	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  98-19 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
postoperative scar of the left ankle.  

2.  Entitlement to an effective date, prior to December 13, 
1999, for the grant of service connection and the assignment 
of a noncompensable rating for postoperative scar of the left 
ankle.  

3.  Entitlement to an increased rating for postoperative open 
reduction for a left ankle fracture with degenerative 
changes, currently rated as 20 percent disabling.  

4.  Entitlement to an effective date, prior to August 18, 
2000, for the assignment of a 100 percent rating for 
bilateral hearing loss and special monthly compensation based 
on deafness in both ears.

5.  Entitlement to an effective date, prior to February 11, 
1998, for the assignment of a 60 percent rating for bilateral 
hearing loss.

6.  Entitlement to an increased rating for bilateral 
tinnitus, currently rated as 10 percent disabling.  

7.  Entitlement to an effective date prior to December 13, 
1999, for the grant of service connection for tinnitus.  

8.  Entitlement to service connection for a dental condition.

9.  Entitlement to service connection for refractive error 
claimed as visual disturbance.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Veteran requested that he be afforded a Board hearing 
when he filed his substantive appeal in November 1998.  In 
January 2007 he was notified that he was scheduled for a 
Travel Board hearing at the RO in February 2007.  In a 
January 2007 statement the Veteran requested that the hearing 
be canceled.  The Veteran's case was previously remanded by 
the Board in April 2007. 

The Board notes that entitlement to service connection for 
posttraumatic stress disorder was denied in a February 2003 
rating decision by the VARO in Cleveland, Ohio.  In a May 
2009 statement the Veteran indicated that there was clear and 
unmistakable error (CUE) contained in the February 2003 
rating decision.  This issue is therefore referred to the RO 
for appropriate action.  

The appeal, except for the issue of entitlement to an 
increased rating for tinnitus, is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code (DC) 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
rating in excess of 10 percent for bilateral tinnitus.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
(DC) 6260 (1998-2007); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has appealed seeking an increased rating for 
tinnitus.  The RO denied the Veteran's request because under 
DC 6260 there is no provision for assignment of a separate 10 
percent rating for tinnitus of each ear.  The Veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus of 10 
percent.  38 C.F.R. §4.87, DC 6260.  As there is no legal 
basis upon which to award separate schedular ratings for 
tinnitus in each ear, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered whether the notice provisions found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) are applicable to this claim.  The Board finds that 
because the claim at issue is limited to statutory and 
regulatory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of this claim.


ORDER

An increased rating for tinnitus is denied.
REMAND

After a thorough review of the claims file the Board has 
determined that a remand is unfortunately once again 
necessary before a decision on the merits of the claims can 
be reached.  VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In this case, a remand is necessary to ensure compliance with 
VA's duty to assist.  Specifically, VA has a duty to obtain 
pertinent Social Security Administration (SSA) records when 
it has actual notice that the Veteran received SSA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Voerth v. 
West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 
163 (1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
A favorable decision from the SSA dated in October 2008 is 
associated with the claims file.  None of the medical records 
relied upon by the SSA were associated with the claims file.  
Consequently, all medical records from the SSA pertaining to 
any original award of disability benefits, as well as those 
pertaining to any continuing award of benefits, should be 
requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain copies of 
the Veteran's records regarding claims 
for SSA disability benefits, including 
any administrative decisions and all 
clinical records upon which those 
decisions were based.  If the search for 
any such records yields negative results, 
that fact should be clearly documented in 
the claims folder.

2.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

